DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species culturing adult stem cells in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 and 17 are currently pending.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
The Restriction Requirement has been made Final.

Claims 5-6 and 17 have been examined on their merits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (BMB Reports 2015).
The claims are drawn to a method selected from the group consisting of (i)-(iv) (Applicant elected (I) culturing adult stem cells), comprising providing adult stem cells; and culturing the adult stem cells in a medium containing P1P, cP1P, and/or NAPS-1-P or a salt thereof.
Regarding claim 5, Han teach a method of culturing K562 or Hel cells (adult stem cells) with a culture medium that contains phytosphingosine (specifically phytosphingosine-1-phosphate) (abstract, page 694, Materials and Methods, cell Culture and Megakaryocyte differentiation).
Therefore the teaching of Han et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (BMB Reports 2015) as applied to claim 5 above, and further in view of Chen et al (Biochemical and Biophysical Research Communications 2009) and Guerriero et al (Blood 1995).
Regarding claim 6, Han does not teach using serum-free or low serum (0.1-3%) culture medium.
Chen teach that large amounts of megakaryocytes can be generated from serum-free expanded human CD34+ cells (Title, abstract). Avoiding the use of serum provides the benefit of rendering the megakaryocytes produced suitable for cell therapy (abstract, page 117, first column, last paragraph).
Guerriero teach that hematopoietic progenitor cells can be differentiated into megakaryocytes using a serum free liquid culture medium (Title, abstract). Guerriero teach that this serum-free method allows for the growth of relatively large number of highly purified megakaryocytic precursors and then mature megakaryocytes (MKs) and thus provides an in vitro experimental tool to dissect the cellular and molecular basis of megakaryocytopoiesis (abstract, page 3735, first column, last paragraph).
One of ordinary skill in the art would have been motivated to substitute the serum-free culture medium of Chen or Guerriero for the fetal bovine serum of Han, while keeping the differentiating agent of P1P as an additive, because Chen and Guerriero suggest that it is beneficial to avoid the use of serum when differentiating adult stem cells into megakaryocytes and that the serum can be replaced with other additives for proper cell growth. One of ordinary skill in the art would have had a reasonable expectation of success because Chen and Guerriero teach and demonstrate that serum-free culture media can be effective for the culture of adult stem cells into megakaryocytes.
Therefore the combined teachings of Han et al, Chen et al and Guerriero et al render obvious Applicant’s invention as claimed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (BMB Reports 2015) as applied to claim 5 above, and further in view of Lee et al (Arch Dermatol Res. 2012).
Regarding claim 17, Han teach that phytosphingosine is used at a concentration of 1 µg/ml (page 692, Figure 1). Han do not teach wherein phytosphingosine is used in the range of 1nM to 50 µM.
Lee teach that when culturing human cells with phytosphingosine-1-phosphate (PhS1P) that a suitable concentration is 5 µM (page 675, Results, Figure 1).
One of ordinary skill in the art would have been motivated to optimize the concentration of phytosphingosine-1-phosphate in the method of Han to include approximately 5 µM because Lee suggest that this is a suitable concentration to use for PhS1P when culturing cells. One of ordinary skill in the art would have had a reasonable expectation of success because both Han and Lee are culturing human cells with phytosphingosine-1-phosphate.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Therefore the combined teaching of Han et al and Lee et al render obvious Applicant’s invention as claimed.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632